DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of species (a) (claim 5) in the reply filed on March 16, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 6 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “fixing member” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "close" in claim 1 is a relative term which renders the claim indefinite.  The term "close" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Appropriate correction required.
The term "distant away" in claim 1 is a relative term which renders the claim indefinite.  The term "distant away" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Appropriate correction required.
Claim 1 recites “the coolant reservoir stores the coolant supplied from the first flow path . . . the coolant stored in the reservoir” in Lines 17-19.  It is not clear how the reservoir “stores” coolant in the ordinary meaning of the term.  That is, the reservoir does not retain a quantity or 
Claim 1 recites the limitation "the base end portion side" in Line 23.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction required.
Claim 1 recites “the coolant reservoir is disposed at the base end portion side relative to a position at which the pressing member is fixed to the holder body, in a direction from the front end portion toward the base end portion.”  It is unclear what it means that the coolant reservoir is disposed at the base end portion relative to a position at which the pressing member is fixed to the tool body.  Because the reservoir is in the pressing member and the base end portion is likewise part of the pressing member, it is unclear what is meant by “relative to a position at which the pressing member is fixed to the holder body.”  Appropriate correction/clarification required.
Claim 2 recites the limitation "the direction from the base end portion toward the front end portion and that is tangential to the fixing member" in Line 2-4.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction required.
Claim 5 recites “the second flow path has a first end . . . in a direction that is perpendicular to an ejection direction of the coolant hole and that is parallel to the rake face of the cutting insert” in Lines 3-5.  It is unclear whether the first end has these relationships (and it is not exactly clear how it would) or if Applicant means to state that the first end is the coolant hole, which the orifice has surfaces meeting these limitations.  Appropriate correction required.
Claim 5 recites “extending a straight line representing the first end from the first coolant ejection hole when seen in the direction perpendicular to the rake face of the cutting insert placed on the seat face, the second extension line being an extension line obtained by extending a .
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nagae (US Pub. No. 2019/0184467 A1).
(Claim 1) Nagae discloses a cutting tool holder (1; Figs. 1-33) that supports a cutting insert (3) that includes a rake face (31), a flank face (33) continuous to the rake face, and a cutting edge (34) constituted of a ridgeline that defines a boundary between the rake face and the flank face.  The cutting tool holder (1) includes a holder body (2) having a seat face (23) on which the cutting insert (3) is placed, a pressing member (4, 42) that positions and fixes, to the holder body (2), the cutting insert (3) placed on the seat face (23), and a fixing member (41) that fixes the pressing member to the holder body.  The pressing member (4, 41) has a front end portion (422) and a base end portion (424).  The front end portion (422) being an end portion close to the cutting edge (34) of the cutting insert (3) placed on the seat face (23).  The base end portion (424) being an end portion distant away (see, e.g., Fig. 3) from the cutting edge (34) of see, e.g., Figs. 23-25), the coolant reservoir (52, 523) has a cross sectional area larger than a cross sectional area of each of the first flow path (51) and the second flow path (52, 522).  The coolant reservoir (52, 523) is disposed at the base end portion side (see, e.g., Figs. 5-7, 20, 21, 23-25) relative to a position at which the pressing member is fixed to the holder body, in a direction from the front end portion toward the base end portion.
(Claim 2) The pressing member (4, 42) is in contact with the holder body only at a portion (424) located opposite to the fixing member with respect to a straight line that is parallel to the direction from the base end portion toward the front end portion and that is tangential to the fixing member, when seen in a direction perpendicular to the rake face of the cutting insert placed on the seat face (Figs. 3, 5-7, 19-21).

    PNG
    media_image1.png
    714
    906
    media_image1.png
    Greyscale

(Claim 3) The cross sectional area of the second flow path (52, 522) in the cross section orthogonal to the flow direction of the coolant becomes smaller from the coolant reservoir toward the first coolant ejection hole (from 522c to 522b; ¶¶ 0108-0109; see, e.g., Fig 25).
(Claim 4) A width (D521a) of the first coolant ejection hole (5b) in a direction that is perpendicular to an ejection direction of the coolant and that is parallel to the rake face of the cutting insert placed  on the seat face is larger than a width (D521b) of the first coolant ejection hole in a direction perpendicular to the rake face of the cutting insert placed on the seat face (Figs. 12, 19).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nagae (US Pub. No. 2019/0184467 A1) in view of Yankoff (US Patent No. 4,621,547).
Nagae discloses the second flow (52, 522) path having a first end and a second end opposite to the first end (Figs. 11-14, 24, 25).  The first end being an end of the second flow path in a direction that is perpendicular to an ejection direction of the coolant and that is parallel to the rake face of the cutting insert placed on the seat face (Figs. 12, 19).  While the coolant outlet is disclosed as directing coolant to the cutting insert (¶ 0086), the reference does not explicitly disclose lines extending from the outlet that cross at the cutting edge in a plan view of the cutting insert.
Yankoff discloses a tapering coolant orifice (36, 37) for directing coolant (38) to a portion of the cutting edge (Fig. 2; Col. 9, Lines 34-36, 38-47).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the second flow path as disclosed in Nagae with a tapering passageway to the ejection hole as suggested in Yankoff in order to aid in the prevention of pressure loss due to turbulence.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nagae (US Pub. No. 2019/0184467 A1) in view of Andoh (US Pub. No. 2020/0180040 A1).
Nagae does not explicitly disclose a second coolant ejection hole via which the coolant is ejected to the cutting edge of the cutting insert from the flank face side of the cutting insert placed on the seat face, and a third flow path that supplies, to the second coolant ejection hole, the coolant flowing through the first flow path is provided inside the holder body.
Andoh discloses a holder body (10) provided with a second coolant ejection hole (36) via which the coolant is ejected to the cutting edge of the cutting insert from the flank face side of the cutting insert placed on the seat face (Fig. 3A), and a third flow path (35) that supplies, to the second coolant ejection hole (36), the coolant flowing through the first flow path is provided inside the holder body (¶ 0040).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the second flow path as disclosed in Nagae with a tapering passageway to the ejection hole as taught in Andoh in order to provide coolant from below to the cutting edge and the flank surface.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RYAN C RUFO/Primary Examiner, Art Unit 3722